Citation Nr: 1016233	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic chondromalacia patella, left knee with synovitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.  

This matter is on appeal from the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
In August 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

First, at his August 2009 hearing, the Veteran reported that 
he has received treatment for his left knee from the 
Texarkana Clinic of the Shreveport, Louisiana, VA Medical 
Center (VAMC), since his last compensation and pension 
examination in June 2008.  Additionally, he submitted an 
authorization and consent form to the RO on the day of his 
hearing, requesting that the VA treatment records be 
obtained.  To date, however, no VA treatment records dated 
since June 2008 have been associated with the claims file.  
As these records are necessary to assess the current level of 
symptomatology, this claim must be remanded in order to 
obtain a complete copy of the Veteran's VA treatment records.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).

Next, the Veteran should be scheduled for a VA examination to 
determine the current level of symptomatology.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not 
required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination); see also Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In the present case, at his hearing before the Board, the 
Veteran indicated that his disability had worsened such that 
he had been prescribed a brace and cane in the previous year.  
His most recent compensation and pension examination did not 
reflect the use of assistive devices.  In light of the 
Veteran's contentions of increased left knee symptomatology 
since the prior examination in June 2008, the Board finds 
that additional VA examination is necessary to determine the 
current nature and extent of this service-connected 
disability.  

The Veteran should also be advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  

Finally, during his August 2009 personal hearing, the Veteran 
stated that his left knee disability caused him to miss work 
prior to his retirement and that although he had enough 
longevity to retire he ultimately retired due to his 
disability.  The Veteran has therefore raised the issue of a 
total disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  Therefore, on 
remand, and in consideration of new evidence pertaining to 
the Veteran's left knee disability and his employability, the 
RO's readjudication of the claim for a rating in excess of 10 
percent for left knee disability should the issue of TDIU, in 
accordance with the holding in Rice.
  
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment 
records regarding any left knee treatment that 
the Veteran may have received at the 
Shreveport, Louisiana, VAMC, to include 
treatment at the Texarkana Clinic, for the 
period from April 2008 to the present.  Any 
negative response should be noted in the file.

2.  Make arrangements for the Veteran to be 
afforded an examination to evaluate his 
current left knee disability.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  Any 
testing deemed necessary should be performed.

The examiner should obtain a detailed clinical 
history from the Veteran.  All pertinent 
pathology found on examination should be noted 
in the report of the evaluation.  

Tests of joint motion against varying 
resistance should be performed.  Any 
limitation of motion should be recorded.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent possible, 
the functional impairment due to 
incoordination, weakened movement, and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
If this is not feasible, the examiner should 
so state.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this in 
terms of additional degrees of limitation of 
motion on repeated use or during flare-ups.

The examiner should state whether the Veteran 
experiences recurrent subluxation or lateral 
instability of the left knee, and if so, to 
what extent.  The examiner should further 
describe symptoms to include any ankylosis, 
gait disturbances, guarding, localized 
tenderness, malunion of femur, and malunion of 
tibia and fibula, if shown.  

The examiner should express an opinion as to 
whether the Veteran's service-connected left 
knee disability is of such severity as to 
warrant a restriction of his activities and 
employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation such should be 
stated along with rationale for such an 
opinion.

3.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Upon completion of the above, readjudicate 
the issues on appeal, to include any records 
that may not have been previously considered.  
Additionally, consider if the Veteran is 
entitled to total individual unemployability 
due to his service-connected disability.

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


